Case 2:17-cv-03049-AMD-JO Document 43 Filed 12/17/19 Page 1 of 1 PagelD #: 509

EXHIBIT “A”

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

See eee eajenieeeene peau eseeteneseoreane xX
VICTOR JUZUMAS, 17-CV-03049 (AMD)JO)
Plaintiff, STIPULATION OF
DISMISSAL
~against-
NASSAU COUNTY, New York,
“JOHN DOES 1-5”,
Defendants,
x

 

Xx
IT IS HEREBY STIPULATED, CONSENTED AND AGREED, by and between the
undersigned, counsel for the parties in the within action, that whereas no. party hereto is an infant
or incompetent person for whom a committee has been appointed, and no person not a party has
an interest in the subject matter of the action, that the above-entitled action is dismissed with
prejudice, pursuant to the terms of the parties’ Settlement Agreement and Release,

Dated: November_@7_,2019

THEBRR.LANTO FIRM,PLLC _

   
     
  

By. AMY I) BELLANTONI, ESQ.

2 Overhill Koad, Suite 400
Scuradale, New York 10583

1 West Street ’
Mineola, New York 11501
(516) 571-3046
